DETAILED ACTION
The amendment filed on 3-2-2021 is acknowledged. Claims 19 and 20 have been added. Claims 1 and 4-20 are pending and currently under examination.

Claim Rejections Maintained
35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 1 and 4-18.  The claim(s) contains subject matter which was not described in the specification in such a way as to 


Applicant argues:
1.  The specification (Example 1, Study C and Example 2) demonstrate that compositions comprising Prevotella copri improves glucose tolerance which in turn lowers blood glucose levels in general and accordingly lower serum insulin levels.
2.  Pereira et al. demonstrates the low GI meals has a positive effect on obesity control. Since the administration of Prevotella copri improves glucose tolerance and lowers glucose levels in general in obese people and would provide an effect similar to the low GI meals it provides a treatment for obesity.
3.  Grundy et al. sets forth that obesity is mainly responsible for the rising prevalence of metabolic syndrome.
4.  Schnell demonstrates that the regulation of blood glucose levels is beneficial in the treatment of diabetes but also directly in the treatment of cardiovascular disease. 
5.  Hansen et al. sets forth that hyperglycemic events should be considered risk factors numerous human diseases.
6.  Holm et al. demonstrates the connection between endothelial dysfunction and dementia.
7.  Friscardi et al. demonstrates the connection between impaired glucose tolerance with dementia and Alzheimer’s disease.
8.  Saravanan et al. demonstrates that succinate has been found to improve the lipid profile and lower glucose levels in type 2 diabetes and to stimulate insulin secretion. The underlying efficacy of Prevotella copri in treating the recited maladies is its ability to degrade complex sugars.

Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, the examples set forth in the specification are limited to effect of barley kernel bread on glucose tolerance and the microbiota of the intestinal tract. Additionally, the specification merely states in a prophetic sense that Prevotella copri would be effective in treating the recited maladies because they can be associated with glucose intolerance but the in vivo data provided in the specification is limited to the administration of Prevotella copri in a single gavage which increased glucose tolerance at 15 and 30 minute intervals (see page 26 of specification). However, this improvement in glucose tolerance was only in comparison to B. thetaiotamicron. The specification does not demonstrate that Prevotella copri improves glucose tolerance in the absence any other situation. Additionally, the specification clearly states that the administration of Prevotella copri prevents the glucose tolerance impairment caused by B. thetaiotamicron (see page 26, lines 20-31). Moreover, the specification is silent with regard to the long term effect of such treatments (i.e. the duration of the effect). Given that all of the longer term data is based on the administration of barley kernel based bread one would surmise that the change in microbiota is a function of the bread altering the microenvironment of the intestine which allows for the expansion of the Prevotella copri population. Therefore, one would expect that without that change in the microenvironment, any effect of an administered Prevotella copri would be highly transitory and have no effect diseases that may have an association with long term metabolic dysregulation. Consequently, contrary to Applicant’s assertion it is not reasonable to consider that the in vivo administration of Prevotella copri per se would have any therapeutic effect on recited maladies. Moreover, none of the rejected claims are drawn to methods of utilizing compositions comprising Prevotella copri and barley kernel based bread.
	With regard to Point 2, Prevotella copri has not been demonstrated to improve glucose tolerance in any individual (see Point1). Moreover, Pereira et al. clearly set forth that the consumption of low GI diets merely reduces the risk of chronic disease (see page 25). This does not correlate to treating a chronic disease. Applicant is reminded that correlation does not equate to causation and that an individual must be suffering from a malady in order for that malady to be treated. 
	With regard to Point 3, Grundy et al. clearly set forth that abdominal obesity is only one component of metabolic syndrome. Atherogenic dyslipidemia, elevated blood pressure, insulin resistance, a proinflammatory state and a prothrombotic state are the other major components of metabolic syndrome. The specification hasn’t shown that the administration of Prevotella copri would alleviate any component of metabolic syndrome. The belief that if obesity causes a given malady then weight loss would necessarily treat said malady is not scientifically sound. It is akin to saying that since smoking cigarettes can cause lung cancer quitting smoking (after developing lung cancer) would treat said lung cancer.
	With regard to Point 4, Schnell clearly refers to the control of glucose levels in cardiovascular disease through the use of insulin not the management of intestinal microbiota. Moreover, contrary to Applicant’s assertion, there is no evidence that the administration of Prevotella copri would have any efficacy in treating dysglycemia or cardiovascular diseases.
	With regard to Points 5-7, while the cited references try to draw a correlation between glucose tolerance and endothelial dysfunction, dementia and Alzheimer’s disease, there is no demonstration that any of said conditions (regardless of their pathogenesis) is alleviated by the administration of Prevotella copri. Moreover, to date there is no know treatment that reverses dementia and/or Alzheimer’s disease after its onset. Known treatments are limited to slowing the progression of the disease state not treating it (i.e. reversing it).
With regard to Point 8, while Prevotella copri strains may all have the ability to degrade complex sugars, the specification is silent with regard to the compositions that have efficacy in treating non-metabolic disorders. For example, what compositions are capable of treating Alzheimer’s disease which is caused by the formation of amyloid plaques on the brain? Which ones are capable of treating dementia which can have a myriad of etiologies? 

As outlined previously, the instant claims are drawn to the use of compositions comprising Prevotella copri and optionally a dietary fiber to treat obesity, the metabolic syndrome, type 2 diabetes, cardiovascular diseases, dementia or Alzheimer’s disease. None of these bacterial compositions meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what components, if any, convey efficacy in treating the recited maladies. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of Prevotella copri compositions must adequately describe the components of said compositions which have efficacy in treating a given recited malady.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of isolates to which the claims are drawn, such as a correlation between the structure of the composition and its recited function (to treat a given recited malady), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of Prevotella copri compositions. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of compositions to which the claims refer; the specification fails to adequately describe at least a substantial number of members of the claimed genus of therapeutics comprising Prevotella copri.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.

Enablement
Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for essentially the reasons set forth in the previous Office action in the rejection of claims 1 and 4-18.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues:
1.  Figure 9 demonstrates that mice that received Prevotella copri had improved glucose tolerance compared to controls.
2.  Figure 5 demonstrates that increased Prevotella copri presence correlated with improved glucose tolerance.
3.  The administration of Prevotella copri it to a subject will increase the abundance of Prevotella copri in the gut irrespective of whether the subject had Prevotella copri in their gut prior to administration. Consequently, the subject will obtain improved glucose tolerance.
4.  Pereira et al. demonstrates the low GI meals has a positive effect on obesity control. Since the administration of Prevotella copri improves glucose tolerance and lowers glucose levels in general in obese people and would provide an effect similar to the low GI meals it provides a treatment for obesity.
5.  Grundy et al. sets forth that obesity is mainly responsible for the rising prevalence of metabolic syndrome.
6.  Schnell demonstrates that the regulation of blood glucose levels is beneficial in the treatment of diabetes but also directly in the treatment of cardiovascular disease. 
7.  Hansen et al. sets forth that hyperglycemic events should be considered risk factors numerous human diseases.
8.  Holm et al. demonstrates the connection between endothelial dysfunction and dementia.
9.  Friscardi et al. demonstrates the connection between impaired glucose tolerance with dementia and Alzheimer’s disease.
10.  Saravanan et al. demonstrates that succinate has been found to improve the lipid profile and lower glucose levels in type 2 diabetes and to stimulate insulin secretion. The underlying efficacy of Prevotella copri in treating the recited maladies is its ability to degrade complex sugars.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, Example 2 (on which Figure 9a is based) demonstrates that the administration of Prevotella copri prevents the glucose tolerance impairment caused by B. thetaiotamicron (see page 26, lines 20-31). Hence, it demonstrates the ability of B. thetaiotamicron impair glucose tolerance rather than the ability of Prevotella copri augment it.
	With regard to Point 2, the data presented in Figure 5 refers to the administration of barley kernel based bread or white wheat bread. Additionally, while a the “responders” who had a diet of barley based bread had an increased level of Prevotella copri and greater glucose tolerance, the increased tolerance was due to Prevotella copri preventing the glucose tolerance impairment caused by B. thetaiotamicron rather than Prevotella copri augmenting glucose tolerance.
	With regard to Point 3, as set forth in Specification, a subject would only derive a benefit (i.e. increased glucose tolerance) upon the administration of Prevotella copri if said subject’s glucose tolerance was impaired by the presence of B. thetaiotamicron. 
With regard to Point 4, Prevotella copri has not been demonstrated to improve glucose tolerance in any individual (see above). Moreover, Pereira et al. clearly set forth that the consumption of low GI diets merely reduces the risk of chronic disease (see page 25). This does not correlate to treating a chronic disease. Applicant is reminded that correlation does not equate to causation and that an individual must be suffering from a malady in order for that malady to be treated. 
	With regard to Point 5, Grundy et al. clearly set forth that abdominal obesity is only one component of metabolic syndrome. Atherogenic dyslipidemia, elevated blood pressure, insulin resistance, a proinflammatory state and a prothrombotic state are the other major components of metabolic syndrome. The specification hasn’t shown that the administration of Prevotella copri would alleviate any component of metabolic syndrome. The belief that if obesity causes a given malady then weight loss would necessarily treat said malady is not scientifically sound. It is akin to saying that since smoking cigarettes can cause lung cancer quitting smoking (after developing lung cancer) would treat said lung cancer.
	With regard to Point 6, Schnell clearly refers to the control of glucose levels in cardiovascular disease through the use of insulin not the management of intestinal microbiota. Moreover, contrary to Applicant’s assertion, there is no evidence that the administration of Prevotella copri would have any efficacy in treating dysglycemia or cardiovascular diseases.
	With regard to Points 7-9, while the cited references try to draw a correlation between glucose tolerance and endothelial dysfunction, dementia and Alzheimer’s disease, there is no demonstration that any of said conditions (regardless of their pathogenesis) is alleviated by the administration of Prevotella copri. Moreover, to date there is no know treatment that reverses dementia and/or Alzheimer’s disease after its onset. Known treatments are limited to slowing the progression of the disease state not treating it (i.e. reversing it).
With regard to Point 10, while Prevotella copri strains may all have the ability to degrade complex sugars, the specification is silent with regard to the compositions that have efficacy in treating non-metabolic disorders. For example, what compositions are capable of treating Alzheimer’s disease which is caused by the formation of amyloid plaques on the brain? Which ones are capable of treating dementia which can have a myriad of etiologies? 

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the full scope if the claimed invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to compositions comprising Prevotella copri and optionally a dietary fiber wherein said compositions have efficacy in treating obesity, the metabolic disorder, type 2, diabetes, cardiovascular diseases, dementia and Alzheimer’s disease. The specification is silent regarding the in vivo administration of any composition comprising Prevotella copri that has any efficacy as a therapeutic for any of the recited maladies.
Applicant refers to methods of utilizing Prevotella copri compositions comprising Prevotella copri to treat the recited maladies in a prophetic sense but fails to demonstrate efficacy of any said compositions in any animal system. The specification is equally silent with regard to concentrations and methods of administration of said compositions. The specification is limited in demonstrating the differences between the digestion of white wheat bread and barley bread on microbiota makeup and glucose tolerance; and the effect of Prevotella copri on glucose tolerance. The instant claims require that the administration of compositions comprising Prevotella copri effectively treat obesity, the metabolic disorder, type 2, diabetes, cardiovascular diseases, dementia and Alzheimer’s disease. The examples set forth in the specification are limited to effect of barley kernel bread on glucose tolerance and the microbiota of the intestinal tract. Additionally, the specification merely states in a prophetic sense that Prevotella copri would be effective in treating the recited maladies because they can be associated with glucose intolerance but the in vivo data provided in the specification is limited to the administration of Prevotella copri in a single gavage which increased glucose tolerance at 15 and 30 minute intervals (see page 26 of specification). Moreover, the specification is silent with regard to the long term effect of such treatments (i.e. the duration of the effect). Given that all of the longer term data is based on the administration of barley kernel based bread one would surmise that the change in microbiota is a function of the bread altering the microenvironment of the intestine which allows for the expansion of the Prevotella copri population. Therefore, one would expect that without that change in the microenvironment, any effect of an administered Prevotella copri would be highly transitory and have no effect diseases that may have an association with long term metabolic dysregulation. Consequently, contrary to Applicant’s assertion it is not reasonable to consider that the in vivo administration of Prevotella copri per se would have any therapeutic effect on recited maladies. Moreover, while the skill in the art of immunology and biology is high, to date, prediction of a therapeutic effect for a given malady for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a therapeutic effect, the specification, as filed, does not provide enablement for the in vivo administration of compositions comprising Prevotella copri capable of inducing a therapeutic for any of the recited maladies.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 12, 2021